UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

IN RE: SEARCH WARRANT Misc. No./ L INOS) Ms

Filed Under Seal

 

MOTION TO SEAL

The United States of America, by and through its attorneys, Aaron L. Weisman,
United States Attorney, and William J. Ferland, Assistant United States Attorney, moves
that this Motion to Seal and the attached Application for Search Warrant, Search

Warrant and Supporting Affidavit, be sealed until further Order of this Court.

Respectfully submitted,

 

 

ne UNITED STATES OF AMERICA
< a By its Attorney,
ho eS AARON L. WEISMAN
a Bs United States 's Attorney
er CO FERLAND

Assistant U.S. Attorney
US. Attorney's Office

— 50 Kennedy Plaza, 8th FL
fo \ Providence, RI 02903
\ Tel (401) 709-5000
! Fax (401) 709-5001

Email: william.ferland@usdoj.gov

 

 

PATRICIA A. SULLIVAN
U. S. MAGISTRATE COURT JUDGE

DATE: Sept At, L019

 

 
